Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Status of Claims
Claims 16-30 are pending.

Claim Rejections - 35 USC § 112
Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 13-14, applicant’s recitation of the housing parts being hermetically sealed, followed by a recitation that “at least 70% of an axially inward face of the housing unit is closed” is confusing. As defined, a “hermetic” seal is an air-tight seal, and applicant’s specification does not inform of some other definition. The recitation of at least 70% closure would appear to include a value of 100%, which would be logically consistent with a hermetic seal, however the existence of a claimed range between 70% and 100% is wholly confusing, since air-tightness would not be possible with an open portion. In claim 16, lines 17-18, the recited exception (“except for at a location where the housing unit is configured to receive the stator”) is confusing in that it is not clear whether this ‘excepted’ region is a part of the portion which is not closed as recited in lines 14-15, or is a separate further region where there is no closure. Similarly to the above, it is not clear how a hermetically sealed arrangement can be claimed where portions are positively recited as not being closed. 
In claim 16, line 16, the recitation “a wheel hub” is confusing in that “a wheel hub” has already been recited in this claim at line 8, and it is not clear whether or not the later recitation intends to refer to a different wheel hub portion, or the same portion.
In claim 17, lines 1-2, “the second housing” lacks a clear antecedent basis (note that claim 16 refers to a “second housing part”). 
In claim 26, line 13, the recitation of the housing parts being sealed to one another, followed by a recitation (lines 14-15) that “at least 70% of an axially inward face of the housing unit is closed” is confusing for reasons similar to those presented with respect to claim 16: certainly a recitation of “at least 70%” would expectedly include a logically consistent 100% (which would reasonably be seen to correspond to an actual sealed condition), however the range between 70% and 100% presents an inconsistency to the extent that if there is up to 30% which is not closed, it is not at all clear how the condition of a sealed connection can exist. In claim 26, lines 16-17, the recited exception (“except for at a location where the housing unit is configured to receive the stator”) is confusing in that it is not clear whether this ‘excepted’ region is a part of the portion which is not closed as recited in lines 14-15, or is a separate further region where there is no closure. Similarly to the above, it is not clear how a sealed arrangement can be claimed where portions are positively recited as not being closed.
In claim 26, line 15, the recitation “a wheel hub” is confusing in that “a wheel hub” has already been recited in this claim at line 8, and it is not clear whether or not the later recitation intends to refer to a different wheel hub portion, or the same portion.
In claim 27, line 14, the recitation of the housing parts being coupled to one another so that the housing interior “remains closed”, followed by a recitation (lines 14-15) that “at least 70% of an axially inward face of the housing unit is closed” is confusing for reasons similar to those presented with respect to claims 16 and 26: certainly a recitation of “at least 70%” would expectedly include a logically consistent 100% (which would reasonably be seen to correspond to an actual sealed condition), however the range between 70% and 100% presents an inconsistency to the extent that if there is up to 30% which is not closed, it is not at all clear how the condition of a closed condition can exist. In claim 27, lines 16-17, the recited exception (“except for at a location where the housing unit is configured to receive the stator”) is confusing in that it is not clear whether this ‘excepted’ region is a part of the portion which is not closed as recited earlier in the claim, or is a separate further region where there is no closure. Similarly to the above, it is not clear how a closed arrangement can be claimed where portions are positively recited as not being closed.
In claim 27, line 15, the recitation “a wheel hub” is confusing in that “a wheel hub” has already been recited in this claim at line 8, and it is not clear whether or not the later recitation intends to refer to a different wheel hub portion, or the same portion.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sonzogni (US 4,424,879). Sonzogni teaches a vehicle wheel mechanism including a housing unit usable on a “commercial vehicle” such as a vehicle employed to execute a commercial task or built by a commercial establishment, including a first housing part (20, 22) and a second housing part (13, 10) wherein the first housing part and the second housing part are disposed so as to be rotatable with respect to one another (20, 22 rotates with the wheel; 10, 13 does not), the housing parts cooperating with each other to define an internal space (interior defined by the perimeter of 20, 22, 10, 11, 13); the first housing part including a flange section (axially protruding portion inwardly of the wheel bolts, around which the wheel is mounted) configured to couple the first housing part to a wheel hub, the second housing part (13; 10, 11) for safeguarding against rotation in relation to a stator of a wheel suspension (e.g. the suspension portion, not separately referenced, which is connected at 11) having an engagement portion (11), a gear wheel assembly (25, 26) being disposed in the housing interior space so as to transmit a torque of a drive shaft (27, 28) to the first housing part, the first and second housing parts being sealed (sealing rings at 30) with respect to one another, there being a substantial portion of the inward face (e.g., inward facing surface of 10, 11) which is substantially closed except for an open portion on the section of the housing unit (part 10, 11) which connects to the stator (suspension portion, not separately referenced, connected to 11), wherein the removal of the wheel hub from the housing (e.g., removing wheel 29) does not open the housing (note the opening the housing would require at least the removal of bolts 12, which do not connect to the wheel), the first housing and second housing overlapping in regions wherein a sealing element (30) which seals the housing interior space is provided at the overlap, the sealing element providing a securement between the first and second housing parts in a mutual axial position thereof. 
As regards the connection of the housing parts at the sealing ring being a hermetic seal, the reference to Sonzogni is unspecific as to what level of sealing is achieved by the sealing ring, however it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the seal a hermetic one in order to prevent external atmosphere from penetrating into the interior space, mixing with any lubricant which is located therein and causing premature aging or failure of the lubricant.
As regards the closed face portion of the inward face being “at least 70% of an axially inward face”, the reference to Sonzogni illustrates an opening (e.g., for 27) which would appear from the illustration as being 30% or less of the inward face, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the closed portion of the inward face (e.g., of 10, 11) as being “at least 70%” of the axially inward face for the purpose of one or more of manufacturing the inward face as illustrated in the drawing, and/or for accommodating a drive shaft portion (27) and seal of approximately 30% or less the overall size of the inward face of the housing unit.  

Allowable Subject Matter
Claims 26, 27, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-24 and 28-30, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the previously applied reference to Giesmann et al. cannot meet the limitations of the claim[s] as now presented and in this instance the examiner agrees. Note the reference to Sonzogni, now cited and applied in direct response to applicant’s amendment. Applicant’s reference to the highlighting of the figures in a different color is noted and the examiner appreciates applicant’s efforts to make the distinction clear via illustration. Applicant may not be aware, however, that incoming papers are all converted at the scanning process to black-and-white when filed, so color highlighting is unfortunately lost.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616